  Case 1:18-cr-00524-DLI Document 70 Filed 01/13/20 Page 1 of 4 PageID #: 865
                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
NR                                                271 Cadman Plaza East
F.#2018R00509                                     Brooklyn, New York 11201


                                                  January 13, 2020


By ECF

The Honorable Dora L. Irizarry
Chief Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
                Re:   United States v. Andrew Tepfer
                      Criminal Docket No. 18-524 (DLI)

Dear Chief Judge Irizarry:

              The government respectfully submits this letter to address the questions raised
by the Court at the parties’ December 4, 2019 appearance in this matter. Specifically, the
government herein seeks to address the statutory penalties advisory United States Sentencing
Guidelines (“U.S.S.G.” or the “Sentencing Guidelines”) and United States Sentencing
Commission policy statements that would be applicable should the defendant plead guilty as
contemplated by the proposed plea agreement between the parties.

Background

               On March 7, 2012, the defendant pleaded guilty, pursuant to an agreement
with the government, to three counts contained in the superseding indictment filed in United
States v. Metter, et al., 10-CR-600 (DLI) (the “2010 Indictment”). Tepfer pleaded guilty to:
(i) conspiracy to commit securities fraud, in violation of 18 U.S.C. § 371 (Count One); (ii)
securities fraud, in violation of 15 U.S.C. §§ 78j(b) and 78ff (Count Three); and (iii)
conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h) (Count Five).

               On December 12, 2014, the Court imposed a sentence of five years’ probation
on all three counts, to run concurrently.

             On June 19, 2018, the defendant was arrested in connection with the instant
case (18-CR-524). He was ultimately charged in a three count indictment with: (1) money
  Case 1:18-cr-00524-DLI Document 70 Filed 01/13/20 Page 2 of 4 PageID #: 866




laundering conspiracy, in violation of 18 U.S.C. § 1956(h); (2) use of facility of interstate
commerce in aid of extortion, in violation of 18 U.S.C. § 1952; and (3) conspiracy to obstruct
an official proceeding, in violation 18 U.S.C. § 1512 (the “2018 Indictment”). As a result of
his arrest, the United States Probation Department issued a Violation of Probation Report on
July 5, 2018 and subsequently issued an amended report on August 13, 2018 (the “VOP
Report”).

               In advance of their appearance on December 4, 2019, the parties submitted a
plea agreement pursuant to which the defendant was prepared to plead guilty (the “Plea
Agreement”) for the Court’s consideration. In the Plea Agreement, the government advised
the defendant of the statutory penalties associated with his anticipated plea to the charge of
money laundering conspiracy contained in Count One of the 2018 Indictment. As set forth
on page 9 of the VOP Report, and consistent with 18 U.S.C. § 3565(a)(2), the Plea
Agreement further advised the defendant that should the Court revoke his probation, the
Court could then re-sentence the defendant on the 2010 Indictment. At any such re-
sentencing, the Court would have available to it all of the statutory penalties applicable to the
three counts to which the defendant previously pleaded guilty.

               The Plea Agreement set forth the advisory Sentencing Guidelines range of
incarceration associated with the defendant’s anticipated plea of guilty to Count One of the
2018 Indictment as 97-121 months (Plea Agreement at¶ 4). The Plea Agreement further
informed the defendant of the government’s estimate that the Sentencing Commission’s
advisory policy statements associated with his violation of probation recommended a term of
incarceration 4-10 months. (Id.). The Plea Agreement further noted that Tepfer’s sentence
on the 2018 Indictment and the sentence imposed on any re-sentencing relating to the 2010
Indictment (as a result of his violation of probation) may run consecutively.

               At the December 4, 2019 appearance, the Court inquired as to whether the
Plea Agreement properly advised the defendant of the potential consequences of his guilty
plea and, for instance, whether the Sentencing Guidelines that applied to his original
sentence on the 2010 Indictment (which, as noted below, were considerably higher than 4-10
months) would apply in the instant case.

Applicable Law

              In United States v. Vehrkhoglyad, 516 F.3d 122 (2d Cir. 2008), the Honorable
Reena Raggi outlined the applicable law governing sentencing in the context of a violation of
probation. In that matter, the defendant received a probationary sentence for a 2001
conviction. Shortly after his sentencing in 2005, he violated the terms of his probation. The
Probation Department advised the district court that per applicable Sentencing Commission
                                               2
  Case 1:18-cr-00524-DLI Document 70 Filed 01/13/20 Page 3 of 4 PageID #: 867




policy statements, the range of incarceration for the violation was 5 to 11 months. The
Probation Department also noted the district court’s statutory authority to impose penalties
applicable to the crimes for which Vehrkhoglyad was originally convicted. 516 F.3d. at 126.
The Honorable Nina Gershon, noting the previously lenient sentence that the defendant had
received, imposed a sentence of 57 months’ incarceration, a term that was within the
Sentencing Guidelines range applicable to his 2001 original conviction. Id. at 127. The
defendant challenged Judge Gershon’s sentence, claiming that she had failed to consider the
advisory Sentencing Guidelines range applicable to his probation revocation. Id at 127.

               In affirming Judge Gershon’s sentence, the Court of Appeals noted that “[b]y
statute, every probationary sentence is ‘conditional and subject to revocation until its
expiration or termination.’” Id. at 128 (citing 18 U.S.C.§ 3564(e)). Where a court elects to
revoke probation, it may impose “any term that could have been imposed on the underlying
crime of conviction in accordance with §§ 3551–3559, the statutory provisions generally
applicable to criminal sentencing.” Id.; 18 U.S.C.§ 3565(a). The Verkhoglyad court further
noted that the Sentencing Commission has formulated policy statements rather than “formal
guidelines” for violations of probation and supervised release, due in part to a lack of
empirical data and national experience. Id. Because the district court had made a thorough
record justifying its departure from the applicable Sentencing Commission policy statement,
and recognizing the district court’s authority to resentence the defendant to any of the
statutory penalties that could have been imposed at the original sentencing, the Court of
Appeals affirmed the district court. See also, United States v. Kestenbaum, 552 Fed. Appx.
74 (2d Cir. 2014)(affirming a 36 month sentence for a probation violation even though policy
guidelines recommended 4 to 10 months where district court showed that it had considered
the applicable policy statement and also recognized it could consider the Sentencing
Guidelines range for his original offense).

Applicability of the Law

               Here, the government believes that the Plea Agreement appropriately advised
the defendant of both his statutory sentencing exposure and the function of the advisory
Sentencing Guidelines and policy statements from the Sentencing Commission. Consistent
with Verkhoglyad, the government’s Plea Agreement informs the defendant of: (1) the
statutory penalties and advisory Sentencing Guidelines range associated with his anticipated
guilty plea to Count One of the 2018 Indictment; (2) the statutory penalties associated with
his prior counts of conviction in the 2010 Indictment should the Court revoke his
probationary sentence and (3) the Sentencing Commission’s policy statements with respect
to the probation violation. The government believes that the Plea Agreement, as presented to
the defendant and to the Court, correctly advised the defendant both as to the Sentencing
                                             3
  Case 1:18-cr-00524-DLI Document 70 Filed 01/13/20 Page 4 of 4 PageID #: 868




Guidelines and Sentencing Commission policy statements that are applicable to him and to
the applicable statutory penalties he faces. In an abundance of caution, the government is
prepared to amend the Plea Agreement to note that while the advisory Sentencing Guidelines
applicable to the defendant’s three counts of conviction on the 2010 Indictment do not apply
here, the Court may nonetheless consider them in fashioning an appropriate sentence. 1



                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:             /s/
                                                  Nathan Reilly
                                                  Assistant U.S. Attorney
                                                  (718) 254-6196


cc:    Counsel of Record (by email and ECF)
       Probation Officer Allison Aucoin
       Pretrial Services Officer Shavoy Atkinson (by email)




       1
              In its June 6, 2013 Presentence Investigation Report and the related July 23,
2014 addendum (the “2010 Indictment PSR”), the Probation Department calculated that the
defendant’s total offense level was 30, his Criminal History Category was I and that the
corresponding advisory range of incarceration was 97 to 121 months.

                                             4
